DETAILED ACTION
This communication is responsive to the Amendment filed March 15, 2022.  Claims 6-9, 12, 13, and 21-34 are currently pending.  Claims 6-9 and 21-34 are under examination.
Claims 7, 9, 21, 23, 28, and 30 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.
Claims 6, 8, 22, 24-27, 29, and 31-34 are ALLOWED.
Because these new grounds of rejection are necessitated by amendment, this action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9, 21, 23, 28, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7 and 9, the “comprising” language is indefinite because it is not clear if Applicant intends the open-ended “comprising” to in fact be defined by the closed Markush group of claim 6 (that is, Ln includes Y, Sc, or La with the possibility of an additional Ln that limited by the closed Markush group of claim 6), or if Applicant intends “comprising” to be truly open-ended (and therefore broader than claim 6).

Regarding claims 21, 23, 28, and 30, the language describing Ln (claims 21 and 28) or M (claims 23 and 30) is similar to Markush-style claim language.  As such, it is not clear if Applicant intends a closed Markush group or an undefined open group.  The examiner asks Applicant to amend the claims to either conform with Markush-style language or clearly state the open group.

Allowable Subject Matter
Claims 6, 8, 22, 24-27, 29, and 31-34 are allowed.  Claims 7, 9, 21, 23, 28, and 30 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims are allowed or contain allowable subject matter for the reasons set forth in the December 10, 2021 Office Action at paragraph 14, which is incorporated by reference herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763